DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on February 23, 2022. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.

3.	Claims 1-20 have been examined and rejected. This Office action is responsive to the amendment filed on February 23, 2022, which has been entered in the above identified application.
	
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

6.	Claims 1, 2, 5, 6, 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield et al (Pub. No. US 2005/0177463) in view of Block et al (Pub. No. US 2011/0183732).

6-1.	Regarding claims 1 and 11, Crutchfield teaches the claim comprising: a memory; and a hardware processor communicatively coupled to the memory, by disclosing a terminal having a processor [paragraph 50; figure 4].
Crutchfield teaches the hardware processor configured to: receive a first physical position and a first physical orientation associated with a first physical rack located in the physical store; in response to receiving the first physical position and the first physical orientation, place a first virtual rack at a first virtual position and with a first virtual orientation on the virtual layout, wherein the first virtual position of the first virtual rack on the virtual layout represents the first physical position of the first physical rack on the physical layout and the first virtual orientation of the first virtual rack on the virtual layout represents the first physical orientation of the first physical rack on the physical layout, by disclosing that a virtual representation of a store is created, including aisles, shelves, products, etc. of the store, using images from digital cameras and a computer program [paragraphs 41-42]. The virtual physical layout of the virtual representation corresponds to the real physical layout of the physical merchant store [paragraph 13, 40] which allows a shopper to locate and examine representations of the products at a computer terminal in a manner similar to how one would locate and examine their physical counterparts at the actual store [paragraph 8]. Thus, the physical position and orientation of a shelf located in the merchant store is received and used to create the virtual representation.
Crutchfield teaches receive a first virtual item associated with a first physical item located on a first physical shelf of the first physical rack; in response to receiving the first virtual item, place the first virtual item on a first virtual shelf of the first virtual rack, wherein the first virtual shelf of the first virtual rack represents the first physical shelf of the first physical rack, by disclosing that when creating the virtual representation, including products on shelves whose positions are identical to that of the products on the real store shelf [paragraph 41, lines 1-9; paragraph 42, lines 1-7; paragraph 44; paragraph 77]. 
Crutchfield teaches receive a second virtual item associated with a second physical item located on a second physical shelf of the first physical rack; in response to receiving the second virtual item, place the second virtual item on a second virtual shelf of the first virtual rack, wherein the second virtual shelf of the first virtual rack represents the second physical shelf of the first physical rack, by disclosing that when creating the virtual representation, including products on shelves whose positions are identical to that of the products on the real store shelf [paragraph 41, lines 1-9; paragraph 42, lines 1-7; paragraph 44; paragraph 77].
Crutchfield teaches assign a first rack camera located in the physical store to the first virtual rack, the first rack camera configured to capture a... rack camera feed comprising the first physical rack, by disclosing digital cameras that take images of the shopping facility, aisles, shelves, products, etc. for display as a continuous stream of images [paragraphs 40, 41]. 
Crutchfield teaches store the virtual layout in the memory, by disclosing that a central server stores the merchant shopping facility information [paragraph 40].
Crutchfield teaches generate a graphical user interface associated with a physical shopping session of a physical person within the physical store, the graphical user interface configured to display: the virtual layout; the first virtual rack, by disclosing displaying the virtual representation including the various store components [paragraphs 62-63, 72; figure 5] such as product shelves [paragraphs 73-74; figures 6-7] as well as the shopper 95A [paragraph 88; figure 5]. The shopper may within a physical store such that the location of the shopper within the physical store may be displayed  [paragraphs 38, 82]. The shopper uses the virtual representation to locate a product and determine the best way to travel to the product from the shopper’s location [paragraphs 81-82]. Thus, the virtual representation is associated with a physical shopping session of the shopper within the physical store.
Crutchfield does not expressly teach that the camera feed comprising the first physical rack captured by the first rack camera is a live rack camera feed and that the graphical user interface is configured to display:... a rack video segment corresponding to a recording of the live rack camera feed from a starting timestamp to an ending timestamp, the rack video segment depicting the physical person interacting with the first physical rack; and present the graphical user interface to a user different from the physical person. Block discloses a casino monitoring system that includes one or more monitoring devices, such as video cameras, that capture activities and/or conditions of a casino floor [paragraph 54]. A monitoring server controls all monitoring activities and present perceptible “captured data” of the casino floor objects on various devices for review [paragraph 55]. Additional data related to the captured objects from data sources associated with the captured objects and calculated data related to the captured objects are collected and merged with the captured data to present a data mash-up on a video casino floor map showing both captured objects and metadata presented for review on a display [paragraph 56, lines 1-13]. This includes presenting overlay objects on the video casino floor map to indicate locations where metadata can be viewed [paragraph 56, lines 13-18; paragraph 60, lines 1-7] such as showing a detailed image of a video feed [paragraph 56, lines 37-41, 52-55]. A virtual casino floor map is generated to resemble the real-life casino floor with virtualized objects representing actual objects on the real-life casino floor [paragraph 59]. Virtual characters representing actual casino patrons are generated [paragraph 59, lines 14-19] that move within the virtual casino floor map in a way that matches the movements of the actual patron [paragraph 60, lines 10-12]. These dynamic overlay objects allow the user to view the state of a wagering game, any information about the wagering game or the wagering game machine, etc. [paragraph 56, lines 30-44], including showing a detailed image of the [paragraph 56, lines 52-55, paragraph 95]. While Block discloses a dynamic virtual casino map, it is ultimately displaying a dynamic virtual map of an area under monitoring, and could be extended to a store with shelves and products on shelves, similar to Crutchfield, to monitor the on-goings within a store. 
Since Crutchfield discloses gathering actual shopping information and using it to compare with virtual shopping information to determine any relationship between virtual shopping and actual shopping [Crutchfield, paragraph 102, lines 7-10], and aims to use such information to further improve the physical and virtual shopping offerings and layout [Crutchfield, paragraph 106, last 3 lines], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the display of Block within the terminal of Crutchfield for when users shop in a store. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to present the interface to an administrator for monitoring, as taught by Block. This would help expand the information provided to the merchant and shoppers such that buying patterns can be determined to provide targeted information and improve the store layout.
6-2.	Regarding claims 2 and 12, Crutchfield-Block teach all the limitations of claims 1 and 11 respectively, wherein the processor is further configured to: receive a second physical position and a second physical orientation associated with a second physical rack located in the physical store; in response to receiving the second physical position and the second physical orientation, place a second virtual rack at a second virtual position and with a second virtual orientation on the virtual layout, wherein the second virtual position of the second virtual rack on the virtual layout represents the second physical position of the second physical rack on the physical layout and the second virtual orientation of the second virtual rack on the virtual layout represents the second physical orientation of the second physical rack on the physical layout, by disclosing that when creating the virtual [Crutchfield, paragraph 41, lines 1-9; paragraph 42, lines 1-7; paragraph 44; paragraph 77]. The virtual physical layout of the virtual representation corresponds to the real physical layout of the physical merchant store [Crutchfield, paragraph 13, 40] which allows a shopper to locate and examine representations of the products at a computer terminal in a manner similar to how one would locate and examine their physical counterparts at the actual store [Crutchfield, paragraph 8]. Thus, the physical position and orientation of shelves located in the merchant store are received and used to create the virtual representation.
Crutchfield-Block teach receive a third virtual item associated with a third physical item located on a third physical shelf of the second physical rack; in response to receiving the third virtual item, place the third virtual item on a third virtual shelf of the second virtual rack, wherein the third virtual shelf of the second virtual rack represents the third physical shelf of the second physical rack, by disclosing that when creating the virtual representation, including products on shelves whose positions are identical to that of the products on the real store shelf [Crutchfield, paragraph 41, lines 1-9; paragraph 42, lines 1-7; paragraph 44; paragraph 77]. 
Crutchfield-Block teach receive a fourth virtual item associated with a fourth physical item located on a fourth physical shelf of the second physical rack; in response to receiving the fourth virtual item, place the fourth virtual item on a fourth virtual shelf of the second virtual rack, wherein the fourth virtual shelf of the second virtual rack represents the fourth physical shelf of the second physical rack, by disclosing that when creating the virtual representation, including products on shelves whose positions are identical to that of the products on the real store shelf [Crutchfield, paragraph 41, lines 1-9; paragraph 42, lines 1-7; paragraph 44; paragraph 77].
Crutchfield-Block teach assign a second rack camera located in the physical store to the second virtual rack, the second rack camera configured to capture video comprising the first physical rack, by [Crutchfield, paragraphs 40, 41].

6-3.	Regarding claims 5 and 15, Crutchfield-Block teach all the limitations of claims 1 and 11 respectively, wherein: the first virtual item is further associated with a first physical zone of the first physical shelf of the first physical rack; the second virtual item is further associated with a second physical zone of the second physical shelf of the first physical rack; placing the first virtual item on the first virtual shelf of the first virtual rack further comprises placing the first virtual item in a first virtual zone of the first virtual shelf of the first virtual rack, wherein the first virtual zone of the first virtual shelf represents the first physical zone of the first physical shelf; placing the second virtual item on the second virtual shelf of the first virtual rack further comprises placing the second virtual item in a second virtual zone of the second virtual shelf of the first virtual rack, wherein the second virtual zone of the second virtual shelf represents the second physical zone of the second physical shelf, by disclosing that products are organized by zone and section [Crutchfield, paragraph 35]. Products on shelves have positions that are identical to that of the products on the real store shelf [Crutchfield, paragraph 41, lines 1-9; paragraph 42, lines 1-7; paragraph 44; paragraph 77].

6-4.	Regarding claims 6 and 16, Crutchfield-Block teach all the limitations of claims 5 and 15 respectively, wherein: a first sensor associated with a first sensor identification number is assigned to the first physical zone of the first physical shelf; a second sensor associated with a second sensor identification number is assigned to the second physical zone of the second physical shelf; and the processor is further configured to: assign the first sensor identification number to the first virtual zone of the first virtual shelf; and assign the second sensor identification number to the second virtual zone of the second virtual shelf, by disclosing a casino monitoring system that includes one or more [Block, paragraphs 54, 61]. Additional data related to the captured objects from data sources associated with the captured objects and calculated data related to the captured objects are collected and merged with the captured data to present a data mash-up on a video casino floor map presented for review on a display [Block, paragraph 56, lines 1-13]. This includes presenting overlay objects on the video casino floor map to indicate locations where metadata can be viewed [Block, paragraph 56, lines 13-18]. A virtual casino floor map is generated that includes monitoring devices similar to those described above, such as video cameras, radio signal detectors, microphones, etc. [Block, paragraph 59, lines 1-6]. The monitoring system records information of casino patron, machinery, and other physical objects [Block, paragraph 76]. Machines can have RFID chips, network connectors and cards, or other components that can communicate status information via the network [Block, paragraph 77]. Locations of objects within the floor map are determined using the monitoring devices and RFID locator systems [Block, paragraph 79]. The virtual casino floor map is that of the real-life casino floor with virtualized objects representing actual objects on the real-life casino floor [Block, paragraph 59, lines 9-19]. Thus, an RFID chip located within a machine in the casino is assigned to a location of the corresponding virtualized machine within the virtual casino floor map. This would allow the system to more effectively monitor events occurring on the real-life casino floor using the virtual casino floor map. While Block discloses a dynamic virtual casino map, it is ultimately displaying a dynamic virtual map of an area under monitoring, and could be extended to a store with shelves and products on shelves, similar to Crutchfield, to monitor the on-goings within a store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the display of Block within the terminal of Crutchfield for when users shop in a store. This would .

7.	Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield et al (Pub. No. US 2005/0177463), in view of Block et al (Pub. No. US 2011/0183732), and further in view of Gharpuray (Pub. No. US 2021/0117071).

7-1.	Regarding claims 3 and 13, Crutchfield-Block teach all the limitations of claims 1 and 11 respectively. Crutchfield-Block do not expressly teach wherein a store identification number is assigned to the physical store, and the virtual layout is stored in the memory according to the store identification number. Gharpuray discloses generating and rendering a space for the purpose of virtual shopping [paragraph 11] using a variety of methods [paragraphs 135-136] and storing the file used to generate the space in a TXLD file that is associated with an address [paragraphs 138, 176]. The address corresponds to the real address of the physical store [paragraph 300]. This would make it easier to identify the virtual representation corresponding to the physical store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the virtual representation of Crutchfield-Block according to the address assigned to the physical store, as taught by Gharpuray. This would make it easier to identify the virtual representation corresponding to the physical store.

7-2.	Regarding claims 4 and 14, Crutchfield-Block-Gharpuray teach all the limitations of claims 3 and 13 respectively, further comprising a display, wherein the processor is further configured to: receive the store identification number; in response to receiving the store identification number, display the virtual layout in a first region of the display, by disclosing that the TXDL file is used to generate a rendering of the space [Gharpuray, paragraphs 135, 138].
	Crutchfield-Block-Gharpuray teach in response to receiving an indication of an event associated with the first physical rack: display the first virtual rack in a second region of the display; and display a video from the first rack camera in a third region of the display, by disclosing displaying a particular shelf and product selected by a user [Crutchfield, paragraph 74; figure 7] and presenting overlay objects on the video casino floor map to indicate locations where metadata can be viewed [Block, paragraph 56, lines 13-18; paragraph 60, lines 1-7]. While Block discloses a dynamic virtual casino map, it is ultimately displaying a dynamic virtual map of an area under monitoring, and could be extended to a store with shelves and products on shelves, similar to Crutchfield, to monitor the on-goings within a store. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the display of Block within the terminal of Crutchfield for when users shop in a store. This would help expand the information provided to the merchant and shoppers such that buying patterns can be determined to provide targeted information. Additionally, it would have been obvious before the effective filing date of the claimed invention to modify the GUI of the combined invention of Crutchfield in view of Block to display the virtual layout, a virtual rack, and a video of the virtual rack from a rack camera together. Applicant has not disclosed that displaying all three together provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of ordinary skill in the art, would have expected Applicant's invention to perform equally well with each view separately because each view provides the same information, along with the ability to view displays on a full screen for better view. Therefore, it would have been obvious to one of ordinary skill in this art to modify Crutchfield in view of Block to obtain the invention as specified in claim
	
8.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield et al (Pub. No. US 2005/0177463), in view of Block et al (Pub. No. US 2011/0183732), and further in view of Abraham (U.S. Patent No. 7,685,023).

8-1.	Regarding claims 7 and 17, Crutchfield-Block teach all the limitations of claims 1 and 11 respectively. Crutchfield-Block do not expressly teach wherein receiving the first virtual item and the second virtual item comprises receiving a file comprising a planogram. Abraham discloses using a planogram to create and present a virtual storefront [column 4, lines 2-24]. This would allow for easier generation of the virtual storefront. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a planogram when creating the virtual storefront, as taught by Abraham. This would allow for easier generation of the virtual storefront.

9.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield et al (Pub. No. US 2005/0177463), in view of Block et al (Pub. No. US 2011/0183732), in view of Knoblock et al (U.S. Patent No. 6,169,987), and further in view of PerfectForms (List Boxes, September 29, 2017).

9-1.	Regarding claims 8 and 18, Crutchfield-Block teach all the limitations of claims 1 and 11 respectively. Although Crutchfield-Block disclose updating the information such as when new products are added or existing products are moved [Crutchfield, paragraph 44], Crutchfield-Block do not expressly teach wherein receiving the first virtual item and the second virtual item comprises: displaying a... list of items, the... list of items comprising the first virtual item and the second virtual item; receiving a first instruction to add the first virtual item from the... list to the first virtual shelf of the first virtual rack; and receiving a second instruction to add the second virtual item from the... list to the second virtual shelf of the first virtual rack. Knoblock discloses a system allowing users to symbolically place an [column 2, lines 34-41]. A piece of equipment occupying a floor space can be a configured rack comprising shelves where modules are stored on the shelves [column 2, lines 47-52]. A user can select modules from a list to add to a shelf [column 10, lines 54-65; column 11, lines 1-22]. This would give the user more control over what items are on which shelves. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow user-selection of items for placement onto shelves, as taught by Knoblock. This would give the user more control over what items are on which shelves.
	Crutchfield-Block-Knoblock do not expressly teach that the list of items is scrollable. PerfectForms discloses that a list box displays multiple items that may be scrolled when the number of items is large. This would allow contents of large lists to remain readable and accessible when there is insufficient screen real estate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the list of items of Crutchfield-Block-Knoblock scrollable, as taught by PerfectForms. This would allow contents of large lists to remain readable and accessible when there is insufficient screen real estate.

10.	Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield et al (Pub. No. US 2005/0177463), in view of Block et al (Pub. No. US 2011/0183732), and further in view of Sole et al (U.S. Patent No. 10,762,249).

10-1.	Regarding claims 9 and 19, Crutchfield-Block teach all the limitations of claims 1 and 11 respectively. Crutchfield-Block do not expressly teach wherein the processor is further configured to: receive a first input; determine that the first input represents a dragging of the first virtual rack from the first virtual position to a new virtual position; in response to determining that the first input represents the dragging of the first virtual rack from the first virtual position to the new virtual position, place the first virtual rack at the new virtual position; receive a second input; determine that the second input represents a rotation of the first virtual rack from the first virtual orientation to a new virtual orientation; and in response to determining that the second input represents the rotation of the first virtual rack from the first virtual orientation to the new virtual orientation, place the first virtual rack with new virtual orientation. Sole discloses creating a layout of objects [figures 13-14]. The user can move a selected object around by dragging [column 11, lines 19-21] and rotate a selected object [column 11, line 4]. This would allow the user to more easily adjust objects in the virtual representation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the user to drag and rotate objects within the visual representation, as taught by Sole. This would allow the user to more easily adjust objects in the virtual representation.

10-2.	Regarding claim 10, Crutchfield-Block-Sole teach all the limitations of claim 9, further comprising a display, wherein the processor is further configured to: display a first graphical user interface on the display, the first graphical user interface comprising the virtual layout, wherein the first input and the second input are received from the first graphical user interface, by disclosing that a terminal 1 comprises a software program capable of generating the computer simulation of images to create a virtual representation of a store [Crutchfield, paragraph 40, lines 8-13] with the aid of actual images and a graphics engine [Crutchfield, paragraph 42]. A merchant may use the terminal 1 to perform maintenance on the terminals and update software, update product offerings, or product locations, etc. [Crutchfield, paragraph 56, lines 5-8]. Thus, the interface for receiving inputs to adjust objects within the virtual representation is performed by the terminal 1.
Crutchfield-Block-Sole teach display a second graphical user interface on the display, the second graphical user interface displayed separately from the first graphical user interface, the second graphical user interface comprising the virtual layout and a video received from the first rack camera, by disclosing that once the virtual representation of the store has been generated, displaying the virtual representation on the terminal [Crutchfield, paragraph 62; figure 5]. Selectable and/or dynamic overlay objects are displayed with the virtual representation, wherein selection causes pop-up displays to appear with information related to any of the virtual objects [Block, paragraph 60, lines 1-7]. These dynamic overlay objects allow the user to view the state of a wagering game, any information about the wagering game or the wagering game machine, etc. [Block, paragraph 56, lines 30-44], including showing a detailed image of the video feed of a machine’s display [Block, paragraph 56, lines 52-55, paragraph 95]. While Block discloses a dynamic virtual casino map, it is ultimately displaying a dynamic virtual map of an area under monitoring, and could be extended to a store with shelves and products on shelves, similar to Crutchfield, to monitor the on-goings within a store.
Crutchfield-Block-Sole teaches receive a third input from the second graphical user interface, by disclosing that the user may select an image in the virtual representation [Crutchfield, paragraph 63, lines 1-9].
Crutchfield-Block-Sole teaches determine that the third input represents a selection of the first virtual rack from the virtual layout; and in response to determining that the third input represents the selection of the first virtual rack from the virtual layout, display the first virtual rack in the second graphical user interface on the display, by disclosing that a user may select a shelf to display it [Crutchfield, paragraph 74; figure 7].

10-3.	Regarding claim 20, Crutchfield-Block-Sole teach all the limitations of claim 19, further comprising displaying a first graphical user interface on a display, the first graphical user interface comprising the virtual layout, wherein the first input and the second input are received from the first graphical user interface, by disclosing that a terminal 1 comprises a software program capable of [Crutchfield, paragraph 40, lines 8-13] with the aid of actual images and a graphics engine [Crutchfield, paragraph 42]. A merchant may use the terminal 1 to perform maintenance on the terminals and update software, update product offerings, or product locations, etc. [Crutchfield, paragraph 56, lines 5-8]. Thus, the interface for receiving inputs to adjust objects within the virtual representation is performed by the terminal 1.
Crutchfield-Block-Sole teach display a second graphical user interface on the display, the second graphical user interface displayed separately from the first graphical user interface, the second graphical user interface comprising the virtual layout, by disclosing that once the virtual representation of the store has been generated, displaying the virtual representation on the terminal [Crutchfield, paragraph 62; figure 5].
Crutchfield-Block-Sole teach receiving a third input from the second graphical user interface, by disclosing that the user may select an image in the virtual representation [Crutchfield, paragraph 63, lines 1-9].
Crutchfield-Block-Sole teach determining that the third input represents a selection of the first virtual rack from the virtual layout; and in response to determining that the third input represents the selection of the first virtual rack from the virtual layout, display the first virtual rack and a video received from the first rack camera in the second graphical user interface on the display, by disclosing that a user may select a shelf to display it [Crutchfield, paragraph 74; figure 7]. One or more monitoring devices, such as video cameras, that capture activities and/or conditions of a casino floor [Block, paragraph 54]. Selectable and/or dynamic overlay objects are displayed with the virtual representation, wherein selection causes pop-up displays to appear with information related to any of the virtual objects [Block, paragraph 60, lines 1-7]. These dynamic overlay objects allow the user to view the state of a wagering game, any information about the wagering game or the wagering game machine, etc. [Block, paragraph 56, lines 30-44], including showing a detailed image of the video feed of a machine’s display [Block, paragraph 56, lines 52-55, paragraph 95]. While Block discloses a dynamic virtual casino map, it is ultimately displaying a dynamic virtual map of an area under monitoring, and could be extended to a store with shelves and products on shelves, similar to Crutchfield, to monitor the on-goings within a store.

Response to Arguments
11.	The Examiner acknowledges the Applicant’s amendments to claims 1 and 11.
	Regarding independent claims 1 and 11, Applicant alleges that Crutchfield et al (Pub. No. US 2005/0177463) in view of Block et al (Pub. No. US 2011/0183732) fail to disclose, teach, or suggest “generate a graphical user interface associated with a physical shopping session of a physical person within the physical store,” as has been amended to the claim, because Crutchfield’s graphical user interface is associated with a virtual shopping session of a physical person within a physical store, not a physical shopping session.
	Contrary to Applicant’s arguments, Crutchfield discloses displaying the virtual representation of the store including the various store components [paragraphs 62-63, 72; figure 5] such as product shelves [paragraphs 73-74; figures 6-7] as well as the shopper 95A [paragraph 88; figure 5]. The shopper may be within a physical store such that the location of the shopper within the physical store may be displayed [paragraphs 38, 82]. The shopper uses the virtual representation to locate a product and determine the best way to travel to the product from the shopper’s location [paragraphs 81-82]. Thus, the virtual representation is associated with a physical shopping session of the shopper within the physical store.
	Regarding independent claims 1 and 11, Applicant alleges Crutchfield in view of Block fail to disclose, teach, or suggest “... present the graphical user interface to a user different from the physical a user different from the physical person. 
Examiner has used the combination of Crutchfield in view of Block to teach this limitation. Block discloses a casino monitoring system that includes one or more monitoring devices, such as video cameras, that capture activities and/or conditions of a casino floor [paragraph 54]. A monitoring server controls all monitoring activities and present perceptible “captured data” of the casino floor objects on various devices for review [paragraph 55]. Additional data related to the captured objects from data sources associated with the captured objects and calculated data related to the captured objects are collected and merged with the captured data to present a data mash-up on a video casino floor map showing both captured objects and metadata presented for review on a display [paragraph 56, lines 1-13]. This includes presenting overlay objects on the video casino floor map to indicate locations where metadata can be viewed [paragraph 56, lines 13-18; paragraph 60, lines 1-7] such as showing a detailed image of a video feed [paragraph 56, lines 37-41, 52-55]. A virtual casino floor map is generated to resemble the real-life casino floor with virtualized objects representing actual objects on the real-life casino floor [paragraph 59]. Virtual characters representing actual casino patrons are generated [paragraph 59, lines 14-19] that move within the virtual casino floor map in a way that matches the movements of the actual patron [paragraph 60, lines 10-12]. These dynamic overlay objects allow the user to view the state of a wagering game, any information about the wagering game or the wagering game machine, etc. [paragraph 56, lines 30-44], including showing a detailed image of the video feed of a machine’s display [paragraph 56, lines 52-55, paragraph 95]. While Block discloses a dynamic virtual casino map, it is ultimately displaying a dynamic virtual map of an area under monitoring, and could be extended to a store with shelves and products on shelves, similar to Crutchfield, to monitor the on-goings within a store. 
[Crutchfield, paragraph 102, lines 7-10], and aims to use such information to further improve the physical and virtual shopping offerings and layout [Crutchfield, paragraph 106, last 3 lines], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the display of Block within the terminal of Crutchfield for when users shop in a store. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to present the interface to an administrator for monitoring, as taught by Block. This would help expand the information provided to the merchant and shoppers such that buying patterns can be determined to provide targeted information and improve the store layout.
Applicant maintains that the combination of Crutchfield and Block is improper and one would not be motivated to modify Crutchfield with a display of “the on-goings within a store,” as suggested by the Office action because Crutchfield is specifically concerned with creating a virtual electronic shopping experience while Block is concerned with a casino monitoring system and the associated display of activity occurring on the casino floor.
Contrary to Applicant’s argument, one of Crutchfield’s aim is to further improve the physical and virtual shopping offerings and layout [Crutchfield, paragraph 106, last 3 lines]. Being able to monitor the locations of shoppers within a store would allow a merchant to improve the layout of the physical store by observing movement patterns of the shoppers. Thus, both extending the display of Block to a store with shelves and products on shelves, as well as presenting the interface to a merchant for monitoring would help expand the information provided to the merchant and shoppers such that buying patterns can be determined to provide targeted information and improve the store layout. Modifying Crutchfield in this manner would not change the principle of operation of Crutchfield’s terminal because shoppers would still have access to the terminal for locating items of interest. The added advantage would be that 
Applicant states that dependent claims 2-10 and 12-20 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 11. However, as discussed above, Crutchfield in view of Block are considered to teach claims 1 and 11, and consequently, claims 2-10 and 12-20 are rejected.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/ALVIN H TAN/Primary Examiner, Art Unit 2178